Lumpkin, J.
1. The court having charged that in order to convict the defendant they must believe him guilty beyond a reasonable doubt, and that if they had a reasonable doubt arising from the evidence or want of evidence submitted in the case, it would be their duty to acquit, it furnished no ground for a new trial that he did not proceed further and define and explain to the jury what constitutes a reasonable doubt. Nelms v. State, 123 Ga. 575, 578.
•2. The evidence was sufficient to support the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justiees concur.